

Exhibit 10.01


SECOND AMENDMENT AND LIMITED WAIVER


THIS SECOND AMENDMENT AND LIMITED WAIVER, dated as of June 22, 2018
(this “Second Amendment”), by and among Symantec Corporation, a Delaware
corporation (the “Borrower”), the guarantors party hereto (collectively, the
“Guarantors”), the Lenders (as defined below) party hereto, Wells Fargo Bank,
National Association, as administrative agent for the Lenders in respect of the
Revolving Facility (in such capacity, the “Revolver Administrative Agent”) and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders in respect of
the Term A-2 Facility (in such capacity, the “Term Loan A-2 Administrative
Agent” and, collectively with the Revolver Administrative Agent, the
“Administrative Agents”).


RECITALS


A.Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 1, 2016, as amended by the First Amendment, dated as of December
12, 2016 (as the same may be amended, amended and restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among the Borrower, the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agents. Capitalized terms used herein without definition shall have the meanings
given to them in the Credit Agreement.


B.Reference is made to that certain Guaranty Agreement, dated as of May 10,
2016, as supplemented by the Guaranty Accessions, dated as of August 1, 2016 and
February 9, 2017 (as the same may be amended, amended and restated, supplemented
or otherwise modified, the “Guaranty Agreement”), by and among the Guarantors
and the Administrative Agents, pursuant to which the Guarantors has agreed to
guarantee to the Guaranteed Parties (as defined in the Guaranty Agreement) the
payment in full of the Guaranteed Obligations (as defined in the Guaranty
Agreement).


C.Pursuant to Section 5.1(a) of the Credit Agreement, the Borrower is required
to deliver its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for the
fiscal year ended March 30, 2018, along with the related reports and
certificates required by Sections 5.1(c) and 5.1(d) (such financial statements,
report and certificates, collectively, the “2018 Financial Statements”) on or
prior to June 28, 2018.


D.Pursuant to Section 7.1(e) of the Credit Agreement, the failure to timely
deliver the 2018 Financial Statements on or prior to June 28, 2018 would
constitute a Default, and following a 30-day grace period after notice thereof
from the Administrative Agents to the Borrower, an Event of Default
(collectively, the “Specified Default”).


E.The Borrower has requested that the Administrative Agents, the Required
Lenders and the Required Revolving Lenders (i) grant a waiver solely with
respect to the Specified Default until the Waiver Termination Date (as defined
below) and (ii) grant a limited waiver so that the existence of the Specified
Default and any Specified Cross Default (as defined below) shall be deemed not
to be a “Default” for any purpose under the Credit Agreement, in each case
pursuant to the terms and subject to the conditions set forth herein, and the
Administrative Agents and the Lenders constituting the Required Lenders and the
Required Revolving Lenders






--------------------------------------------------------------------------------





under the Credit Agreement immediately prior to giving effect to this Second
Amendment are willing to grant such waivers, and to amend the Credit Agreement
to give effect thereto, on the terms and subject to the conditions set forth
herein.


F.The Borrower and the Guarantors are entering into this Second Amendment with
the understanding and agreement that, except as specifically provided herein,
none of the Administrative Agents’ or any Lender’s rights or remedies as set
forth in the Credit Agreement and the other Loan Documents are being waived or
modified by the terms of this Second Amendment.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


AGREEMENT


1.    Defined Terms. As used in this Second Amendment, the following terms have
the meanings specified below:


“2025 Notes” means the 5.000% senior notes due 2025 incurred by Borrower
pursuant to the Indenture.


“Base Indenture” means the Base Indenture, dated as of February 9, 2017, by and
between Borrower and Wells Fargo Bank, National Association, as trustee.


“Designated Material Indebtedness” means the Indebtedness in respect of (a) the
2016 Term Loan Agreement, (b) the 2.500% convertible senior notes due 2021
issued pursuant to the indenture dated as of March 4, 2016, between Borrower and
Wells Fargo Bank, National Association, as trustee, (c) the 2.000% convertible
senior notes due 2021 issued pursuant to the indenture dated as of August 1,
2016, between Borrower and Wells Fargo Bank, National Association, as trustee
(collectively with the convertible notes referenced in clause (b) above, the
“Convertible Notes”), (d) the 2025 Notes, (e) the 4.200% senior notes due 2020
issued pursuant to the indenture dated September 16, 2010, as supplemented by an
officer’s certificate dated as of September 16, 2010 and (f) the 3.950% senior
notes due 2022 issued pursuant to the indenture dated as of September 16, 2010,
as supplemented by an officer’s certificate dated June 14, 2012.


“First Supplemental Indenture” means the First Supplemental Indenture to the
Base Indenture, dated February 9, 2017, by and between Borrower and Wells Fargo
Bank, National Association, as trustee.


“Indenture” means the Base Indenture as supplemented by the First Supplemental
Indenture.


“Matured Cross Default” means a default on any Designated Material Indebtedness,
which default has resulted in the holder or holders of any Designated Material
Indebtedness or any trustee or agent on its or their behalf becoming entitled to
cause such Designated Material Indebtedness to become immediately due, or to
require the immediate prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that a Matured Cross







--------------------------------------------------------------------------------





Default shall not be deemed to have occurred with respect to any Designated
Material Indebtedness until after the grace and/or cure period applicable to
such default has lapsed and, in the case of the Convertible Notes, so long as
Borrower has elected and is entitled to pay, and is paying, “Additional
Interest” under, and as defined in, Section 6.02(b) of each of the indentures
governing the Convertible Notes.


“Specified Cross Default” means the occurrence of any Default pursuant to
Section 7.1(g) of the Credit Agreement as a result of any failure of Borrower to
timely deliver or provide the 2018 Financial Statements, or copies of any annual
reports and information, documents and other reports Borrower is required to
file with the Securities and Exchange Commission pursuant to Section 13 or
Section 15(d) of the Exchange Act, to the holder or holders of (or any trustee
with respect to) any Designated Material Indebtedness, or to file any such
documents with the trustee with respect to such Designated Material
Indebtedness.


“Waiver Period” means the Second Amendment Effective Date through 11:59 pm
Eastern Time on the Waiver Termination Date.


“Waiver Termination Date” means the earlier to occur of (i) a Matured Cross
Default and
(ii) 11:59 pm Eastern Time, on October 27, 2018.


2.    Limited Waiver. Subject to the satisfaction of the condition set forth in
Section 4 hereof, the Administrative Agents and the Required Lenders (and, with
respect to clause (b) below as it relates to Section 4.2(b) of the Credit
Agreement, the Required Revolving Lenders) hereby agree that:


(a)    The Required Lenders and the Administrative Agents hereby preemptively
waive the Specified Default for all purposes under the Credit Agreement during
the Waiver Period. From and after the Waiver Termination Date, (i) the agreement
of the Lenders and the Administrative Agents hereunder waiving the Specified
Default shall immediately terminate without the requirement of any demand,
presentment, protest or notice of any kind, all of which are hereby waived by
the Borrower and each Guarantor, (ii) the Specified Default shall be deemed an
Event of Default for all purposes of the Credit Agreement and the other Loan
Documents unless Borrower has delivered the 2018 Financial Statements prior to
such Waiver Termination Date and (iii) if the Waiver Termination Date occurs on
the date specified in clause
(ii) of the definition thereof, the Administrative Agents shall be deemed to
have delivered the written notice referred to in Section 7.1(e) of the Credit
Agreement on September 27, 2018.


(b)    The existence of the Specified Default and any Specified Cross Default
shall be deemed not to be a “Default” for any purpose of the Credit Agreement
during the Waiver Period.


(c)    The consent contained in this Section 2 is a limited consent and (i)
shall only be relied upon and used for the specific purpose set forth herein,
(ii) shall not constitute nor be deemed to constitute a waiver, except as
otherwise expressly set forth herein, of (A) any Default or Event of Default (or
event or circumstance that, with the passage of time, the giving of notice, or
both, would become an Event of Default), or (B) any term or condition of the
Loan Documents, (iii) shall not constitute nor be deemed to constitute a consent
by the Administrative







--------------------------------------------------------------------------------





Agents or any Lender to anything other than the specific purpose set forth
herein, (iv) shall not constitute a custom or course of dealing among the
parties hereto and (v) shall not in any way or manner restrict the
Administrative Agents or any Lender from exercising any rights or remedies they
may have with respect to any other Default or Event of Default (including, for
the avoidance of doubt, any Default or Event of Default existing as of the date
hereof which is not a Specified Default or Specified Cross Default) at any time
in respect of the Credit Agreement or any other Loan Document. Nothing herein
shall be deemed to constitute a consent to any other departure from or a waiver
of any other term, provision or condition of the Credit Agreement or any other
Loan Document or prejudice any right or remedy that the Administrative Agents or
any Lender may have or may have in the future.


3.    Reaffirmation of the Guaranty Agreement. As a further assurance, each
Guarantor hereby (a) agrees that, notwithstanding the effectiveness of this
Second Amendment, the Guaranty Agreement continues to be in full force and
effect and (b) affirms and confirms its guarantee of the Guaranteed Obligations
as provided in the Guaranty Agreement as originally executed, and acknowledges
and agrees that such guarantee continues in full force and effect in respect of,
and to secure, such Guaranteed Obligations, including after the Second Amendment
Effective Date and the Waiver Termination Date.


4.    Conditions Precedent. This Second Amendment shall be effective as of the
first date on which the Administrative Agents receive counterparts of this
Second Amendment that, when taken together, bear the signatures of (i) the
Borrower and the Guarantors, (ii) the Administrative Agents and (iii) the
Required Lenders and the Required Revolving Lenders (such date, the “Second
Amendment Effective Date”).


5.    Representations and Warranties of the Borrower and the Guarantors. The
Borrower and each Guarantor represents and warrants as follows:


(a)    Authority; Enforceability. The execution and delivery of this Second
Amendment and the performance of the obligations contemplated hereby are within
its corporate powers and have been duly authorized by all necessary corporate
and, if required, stockholder action. This Second Amendment has been duly
executed and delivered by it and constitutes a legal, valid and binding
obligation of such Borrower or Guarantor, as the case may be, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


(b)    Representations and Warranties. The representations and warranties
contained in each Loan Document (other than as set forth in Sections 3.4(b) and
3.6(a) of the Credit Agreement) are true and correct in all material respects
(or if qualified as to materiality or Material Adverse Effect, in all respects)
on and as of the date hereof as though made on and as of the date hereof (except
that the representations and warranties contained in Section 3.4(a) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 5.1(a) and 5.1(b) of the Credit Agreement), other
than those representations and warranties which expressly relate to an earlier
date, in which case, they were true and correct in all material respects (or if
qualified as to materiality or Material Adverse Effect, in all respects) as of
such earlier date.







--------------------------------------------------------------------------------





(c)    No Default. As of the Second Amendment Effective Date and after giving
effect to this Second Amendment, no event has occurred and is continuing that
constitutes a Default or Event of Default.


6.    Governing Law. This Second Amendment shall be construed in accordance with
and governed by the law of the State of New York.


7.    Counterparts. This Second Amendment may be executed in counterparts (and
by different parties and separate counterparts), each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this Second
Amendment by telefacsimile or electronic mail or DocuSign shall be effective as
delivery of a manually executed counterpart of this Second Amendment.


8.
Reference to and Effect on the Loan Documents.



(a)    Upon and after the effectiveness of this Second Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby. This Second Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.


(b)    The Credit Agreement and all other Loan Documents are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed and are and shall continue to constitute the legal, valid, binding and
enforceable obligations of the Borrower and the Guarantors.


(c)    The execution, delivery and effectiveness of this Second Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrative Agents or any Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


9.    Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Second Amendment.


10.    Severability. In case any provision in this Second Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Second Amendment and the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.


11.    No Novation. This Second Amendment shall not extinguish the Guaranteed
Obligations for the payment of money outstanding under the Credit Agreement or
any Loan Document or any guarantee thereof, and the guarantees existing
immediately prior to the Second Amendment Effective Date are in all respects
continuing and in full force and effect with respect to all Guaranteed
Obligations. Nothing contained herein shall be construed as a novation of any of
the Loan Documents or a substitution or novation, or a payment and reborrowing,
or a







--------------------------------------------------------------------------------





termination, of the Guaranteed Obligations outstanding under the Credit
Agreement or instruments guaranteeing the same, which instruments shall remain
and continue in full force and effect. Nothing expressed or implied in this
Second Amendment or any other document contemplated hereby shall be construed as
a release or other discharge of any Loan Party under the Credit Agreement or any
other Loan Document from any of its obligations and liabilities thereunder, and
except as expressly provided herein, such obligations are in all respects
continuing with only the terms being modified as provided in this Second
Amendment.


[Remainder of Page Left Intentionally Blank]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
as of the date first above written.


 
 
SYMANTEC CORPORATION, as Borrower
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Scott Taylor
 
 
Name:
 
Scott Taylor
 
 
Title:
 
Executive Vice President, General Counsel & Secretary
 
 
 
 
 
 
 
 
 
 
 
 
SYMANTEC OPERATING CORPORATION, as Guarantor
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Scott Taylor
 
 
Name:
 
Scott Taylor
 
 
Title:
 
President
 
 
 
 
 
 
 
 
 
 
 
 
BLUE COAT SYSTEMS LLC, as Guarantor
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Scott Taylor
 
 
Name:
 
Scott Taylor
 
 
Title:
 
President
 
 
 
 
 
 
 
 
 
 
 
 
LIFELOCK, INC., as Guarantor
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Scott Taylor
 
 
Name:
 
Scott Taylor
 
 
Title:
 
President

[Signature Page to Second Amendment-Term Loan Agreement]





--------------------------------------------------------------------------------





 
 
JPMORGAN CHASE BANK, N.A., as Term Loan A-2 Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Nicolas Gitron-Beer
 
 
Name:
 
Nicolas Gitron-Beer
 
 
Title:
 
Executive Director

[Signature Page to Second Amendment-Term Loan Agreement]





--------------------------------------------------------------------------------





 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Revolver Administrative Agent and
Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Jesse Mason
 
 
Name:
 
Jesse Mason
 
 
Title:
 
Director

[Signature Page to Second Amendment-Term Loan Agreement]







--------------------------------------------------------------------------------





 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Nicolas Gitron-Beer
 
 
Name:
 
Nicolas Gitron-Beer
 
 
Title:
 
Executive Director

[Signature Page to Second Amendment-Term Loan Agreement]





--------------------------------------------------------------------------------





 
 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Jake Lam
 
 
Name:
 
Jake Lam
 
 
Title:
 
Assistant Vice President

[Signature Page to Second Amendment-Term Loan Agreement]





--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Dan Stevens
 
 
Name:
 
Dan Stevens
 
 
Title:
 
senior Vice President

[Signature Page to Second Amendment-Term Loan Agreement]





--------------------------------------------------------------------------------





 
 
MUFG BANK, LTD. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.) as a
Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Lillian Kim
 
 
Name:
 
Lillian Kim
 
 
Title:
 
Director

[Signature Page to Second Amendment-Term Loan Agreement]





--------------------------------------------------------------------------------





 
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ James Cahow
 
 
Name:
 
James Cahow
 
 
Title:
 
Vice President & Director

[Signature Page to Second Amendment-Term Loan Agreement]





--------------------------------------------------------------------------------





 
 
MIZUHO BANK, LTD, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Donna Demagistris
 
 
Name:
 
Donna Demagistris
 
 
Title:
 
Authorized Signatory

[Signature Page to Second Amendment-Term Loan Agreement]







--------------------------------------------------------------------------------





 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Sarah Salmon
 
 
Name:
 
Sarah Salmon
 
 
Title:
 
Senior Vice President

[Signature Page to Second Amendment-Term Loan Agreement]





--------------------------------------------------------------------------------





 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Scott W Miller
 
 
Name:
 
Scott W Miller
 
 
Title:
 
Vice President

[Signature Page to Second Amendment-Term Loan Agreement]





--------------------------------------------------------------------------------





 
 
THE BANK OF NOVA SCOTIA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Jason Rinne
 
 
Name:
 
Jason Rinne
 
 
Title:
 
Director

[Signature Page to Second Amendment-Term Loan Agreement]





--------------------------------------------------------------------------------





 
 
HSBC BANK USA, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Mark Gibbs
 
 
Name:
 
Mark Gibbs
 
 
Title:
 
Relationship Manager

[Signature Page to Second Amendment-Term Loan Agreement]





--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/S/ Arti Dighe
 
 
Name:
 
Arti Dighe
 
 
Title:
 
Vice President

[Signature Page to Second Amendment-Term Loan Agreement]



